Citation Nr: 1425126	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for bilateral carpal tunnel syndrome.

3. Entitlement to service connection for a left foot condition.

4. Entitlement to service connection for an acquired psychiatric disorder.

5. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to February 1976.  Additional periods of active service are in question and are addressed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's dates of service (together with associated service treatment records, if applicable) are unclear.  The Veteran maintains, and the record appears to bear out, that the Veteran served in the early 1970s.  His June 1975 Enlistment Contract lists prior service from July 1972 to June 1975 (DD Form 4).  In contrast, a DD Form 1584 suggests he had prior service from October 1972 to February 1973.  Moreover, a December 1997 rating decision shows Army Reserve service from July 1972 to June 1995.  The dates of service need to be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act (VCAA) letter notifying him and his representative of the information or lay or medical evidence not previously provided that is necessary to substantiate this claim.  This letter must inform the Veteran that he may submit "alternative evidence" such as VA military files; statements from service medical personnel; 'buddy' certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examinations reports.

The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  

2. Contact an appropriate Department of Defense and/or Department of the Army records depository to identify the Veteran's dates of service, to include any Reserve or National Guard service, AND to obtain all of the Veteran's DD Form 214s.  If Reserve or National Guard service is identified, please designate such service as active duty for training or inactive duty for training.

Once the RO has identified the dates of service, obtain all previously unobtained service treatment records for these periods.

3.  Schedule the Veteran for a general VA examination to determine the nature and etiologies of his claimed disabilities.  The following considerations govern:

a.  The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b.  The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c.  If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner must answer the following question:

For each disorder diagnosed, was the disorder incurred in or is it etiologically related to the Veteran's period of service? 

e. The Veteran is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim since this will result in deciding this claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.

4. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



